Response by
Judge Lindsay:
It is not necessary in these cases for this court to express an opinion, as to whether the purchase by the plaintiff from Hunter, of the notes sued on, vested him with the title to the same. If the plaintiff was carrying on the business of broker without paying the' license required by the federal government, and this fact, as contended by appellant, rendered his business transactions vicious, then it might follow that he could not have enforced his. contract of purchase as against Hunter. But this contract has been fully executed, and Hunter is not complaining. The *659■sale of the notes, if void, leave's the title in Hunter, but does not ■discharge appellants of their obligation to pay him.
Gibbons & Falconer, for appellant.
Browne, for appellees.
Hpon the face of the .record appellee appears to be the owner of the notes. If, as matter of law, they belong to Hunter, appellants should have ashed to have him made a party to the suits. As the record stands, the payment of this judgment will protect them against Hunter. They therefore have no ground of complaint.
Petition overruled.